TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 23, 2016



                                      NO. 03-16-00043-CV


                      William D. Paschal and Paul N. Paschal, Appellants

                                                 v.

                                     Garrick Engle, Appellee




 APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF TOM GREEN COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
               AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on November 2, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and the court below.